Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The amendments and arguments filed on 08/09/2021 are acknowledged and have been fully considered.  Claims 1-2 and 4-23 are now pending.  Claim 3 is canceled; claims 1-2 are amended; claims 11-22 are withdrawn; claim 23 is new.
Claims 1-2, 4-10, and 23 will be examined on the merits herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20180193520 A1 (Owens, 2018) as cited in the IDS of 08/04/2020 in view of US PGPUB 20180353654 A1 (Reves, 2018).

In regards to claim 1, Owens teaches an injectable polyurethane-based tissue filler (see Owens, paragraph 0006) comprising a polyurethane precursor (a bioadhesive) and a particulate acellular tissue matrix (see Owens, paragraph 0007). 

In regards to claim 5, Owens teaches that the acellular tissue matrix is in the form a slurry (see Owens, paragraph 0011). 
In regards to claims 6 and 7, Owens teaches that the particulate acellular tissue matrix is derived from dermal tissue or muscle tissue, among others (see Owens, paragraph 0011).
In regards to claim 8, Owens teaches that the polyurethane is polymerized in situ (see Owens, paragraph 0063).

Owens is silent on the use of a biocompatible polymer.

In regards to claims 1, 9, and 10, Reves teaches an injectable implant comprising an acellular tissue matrix (see Reves, paragraph 0010) comprising a binder, such as gelatin or chitosan (see Reves, paragraph 0014), and polyurethane (see Reves, paragraph 0165). Further, Reves teaches that the acellular material can be solid or semi-solid particles (see Reves, paragraph 0009).

In regards to claims 1-2, 4-10, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Owens and Reves to formulate an injectable treatment composition comprising particulate acellular tissue matrix, a bioadhesive (i.e. polyurethane), and a biocompatible polymer (i.e. chitosan or gelatin) as a binder can help to facilitate the swelling of the implant (see Reves, paragraph 0201). One with ordinary skill in the art would be motivated to combine the injectable polyurethane-based tissue filler of Owens with the binder of Reves to facilitate the swelling of the filler according to the known method of producing a polyurethane-based tissue filler 
In regards to claims 1, 2, 4, as the combination of teachings of Owens and Reves would yield an identical injectable treatment as instantly claimed, the properties, such as the crosslinking of claim 1, the crosslinking causes in situ solidification of the composition claim 2, and the ability to adhere to surrounding tissue of claim 4, of the composition would be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Claim 1 further claims a future intended use (mixing of the composition), however the future intended use of a product is not patentable when the product itself is claimed and that same product is taught in the prior art.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20180193520 A1 (Owens, 2018) as cited in the IDS of 08/04/2020 in view of US PGPUB 20180353654 A1 (Reves, 2018) as applied to claims 1-2, 4-10 above, and further in view of US Patent 7208171 B2 (Messersmith et al., 2007).
The teachings of Owens and Reves have been described supra.
The teachings of Owens and Reves are silent on the use of transglutaminase.

Messersmith teaches an injectable gel using transglutaminases for cross linking(see Messersmith, abstract; column 4 bridging 5) . Further, Messersmith teaches that the hydrogels may be formed in-situ (see Messersmith, column 5, lines 1-4). 

In regards to claims 1-2, 4-10, and 23, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to use the teachings of Owens, Reves, and Messersmith to formulate an injectable hydrogel composition comprising particulate acellular tissue matrix, a bioadhesive (i.e. polyurethane and transglutaminase), a biocompatible polymer (i.e. chitosan or gelatin), as transglutaminase is biodegradable and is equal to or better than fibrin glue in adhesion to skin tissue or extracellular matrix protein membranes (see Messersmith, column 5, lines 1-5). One with ordinary skill in the art would be motivated to combine prior art elements according to the known method of producing a polyurethane-based tissue filler (see Owens, paragraphs 0040-50, 0055, 0061-62) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

Response to Arguments
Applicant's arguments filed 08/09/2021 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment. 
Applicant argues that in Owens, a crosslinking occurs caused by an additional catalyst or crosslinking agent that is added into the composition, but not “upon mixing of the composition” itself. First, the claim as written does not limit the use of an additional catalyst or crosslinking agent as the claim is written with an open transitional phrase (i.e. comprising). Secondly, applicant has added a claim (claim 23) to a component with transglutaminase, which is a known crosslinker (see Messersmith, abstract). It is not clear if applicant is arguing that the functional properties of claim 1 occur without a crosslinker, as the specification does not teach that (as the use of transglutaminase would be using a crosslinker). 

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As far as the argument against Owens not teaching that polyurethane causes cross-linking, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, "products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Claim 1 further claims a future intended use (mixing of the composition), however the future intended use of a product is not patentable when the product itself is claimed and that same product is taught in the prior art. Further still, the specification as filed teaches that polymerized polyurethane is an acceptable bioadhesive for use in the composition (see specification as filed, paragraph 0006). If the polyurethane is not suitable for the composition of the instant claims, then there is the possibility of the an issue with 112 (a) written description. 
In response to applicant’s argument that Reves teaches that gelatin is a binder, not a biocompatible polymer, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. As the claims of the instant invention are interpreted in view of the specification, looking to the instant specification as filed, it is taught that gelatin is a biocompatible polymer used in some embodiments (see instant specification In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant's argument that that the acellular tissue matrix is cross-linked but not with the gelatin, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, the rejection is made over Owens in view of Reves, not just Reves. 
In regards to the argument that Reves does not teach a bioadhesive,  Reves teaches an injectable implant comprising an acellular tissue matrix (see Reves, paragraph 0010) comprising a binder, such as gelatin or chitosan (see Reves, paragraph 0014), and polyurethane (see Reves, paragraph 0165). As Reves teaches the use of polyurethane and a chemical composition and its properties are inseparable, the use of polyurethane as a bioadhesive can not be separated. Also as the claims are interpreted in view of the specification, looking at the specification as filed, polymerized polyurethane is taught as a bioadhesive (see specification as filed, paragraph 0006). Again, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Owens and Reves to formulate an injectable treatment composition comprising particulate acellular tissue matrix, a bioadhesive (i.e. polyurethane), and a biocompatible polymer (i.e. chitosan or gelatin) as a binder can help to facilitate the swelling of the implant (see Reves, paragraph 0201). One with ordinary skill in the art would be motivated to combine the injectable polyurethane-based tissue filler of Owens with the binder of Reves to facilitate the swelling of the filler according to the known method of producing a polyurethane-based tissue filler (see Owens, paragraphs 0040-50, 0055, 0061-62) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.


Conclusion
	No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.A./Examiner, Art Unit 1611                                                                                                                                                                                                        /Melissa L Fisher/Primary Examiner, Art Unit 1611